DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 4/21/2022 has been entered.

Allowable Subject Matter
Claims 2-6, 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach an endoscope, comprising: a metal sheath having a distal end, a proximal end, and a longitudinal axis, the proximal end being designed for mechanical connection to an endoscope handle, the distal end being closed with a transparent window; a core within the sheath, the core having two parallel elongated segments, a transverse segment, and two hinges connecting the transverse segment between the two elongated segments, the elongated segments being designed to carry both tension and compression for longitudinal motion of one of the elongated segments relative to the other, the transverse segment lying within the sheath at or near the distal end of the sheath; an imaging chip fitted on the transverse segment and having an imaging surface arranged in a viewing direction of the endoscope, the transverse segment being hinged between the elongated segments such that longitudinal motion of the one elongated segment relative to the other changes the angle of the imaging chip through the window relative to the longitudinal axis of the sheath.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        May 7, 2022